DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/28/22 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 4/29/22.
 
Response to Arguments
Applicant's arguments  regarding the 35 USC 103 rejections of Claims 1-17 and 19-20  have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the references used to reject claims 1-17 and 19-20 (Page 8,  Para 3), the examiner disagrees, pointing out that the references do properly reject the claims (see detailed description of claim 1-17 and 19-20 below).
Regarding Applicant’s assertion that the amendments to claims 1, 10-11, 16, and 19-20 overcome the previous rejection (Page 9,  Para 2), the examiner disagrees, pointing out that the Bushwhacker teaches the amended portions.
Applicant's arguments, regarding the 35 USC 103 rejections of Claim 18, with respect to the amendments overcoming the rejection of record have been fully considered and are persuasive. The related rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-11,16 and 19 are rejected under 35 U.S.C. 103 as being obvious by US Patent 6,434,800 by James (Here forth “James”) in view of the Original Bushwhacker Portable speaker mount for golf cart railing by Bushwhacker- available for sale on Amazon.com on Oct 31, 2018, product information retrieved from URL https://www.amazon.com/Bushwhacker-Portable-Speaker-Mount-Railing/dp/B07K2HX69H/ref=cm_cr_arp_d_product_top?ie=UTF8#customerReviews (Here forth “Bushwacker”).
Regarding claim 1, James discloses: A kit of golf accessories, comprising: 
an attachment device sized (Fig 2) to wrap around and removably engage an elongate support of a golf travel device (Fig 1, securing portion 7 of the attachment structure of Fig 2 is attached to an elongated support of a golf travel device; a golf bag is a travel device as it is used to transport golf equipment), the attachment device including: 
[Not taught: a planar] first side (Fig 2, inner side of element 7) with a grip portion configured to frictionally engage the elongate support (Fig 2, grip portion is the inner side of element 7 that attaches to the elongated support and includes the affixation portion 10 that secure the support to the elongated support) of the golf travel device (Fig 1, the golf bag is a golf travel device) when the attachment device is wrapped around and secured to the elongate support (Fig 1); and 
[Not taught: a planar] second side (Fig 2, outer side of element 7) that is opposite the [Not taught: planar] first side (Fig 2, inner side of element 7) and includes a plurality of first engagement members (Fig 2, the attachment device has engagement members 16 attached to the securing portion of the attachment device via a hanging strap which includes elements 13, 14, and 15) arranged in longitudinal alignment (Fig 1, looking at it in the lengthwise direction, the engagement members are in the longitudinal direction) on [Not taught: the planar] second side (Fig 1-2, the engagement members attached to the front surface of the attachment device of element 7, grip portion is the inner side of element 7 that attaches to the elongated support and engagement members are hanging from element 7 on the front surface;  and 
a bag accessory (Fig 1, cover 21 can be considered a bag as it has the ability to hold items) including a closed bottom (Fig 1, the bottom portion is closed) and at least one sidewall (Fig 1, the bag has a sidewall that attaches to the bottom) that define a receptacle (Fig 1, the bag has an opening where items can be put through making the cavity of the bag a receptacle), the receptacle including a second engagement (Fig 1, the top of the side wall of the bag behaves as a second engagement as it can attach to the first engagement 16) member configured to engage with one of the plurality of first engagement members (Fig 2, a plurality of first engagement members 16 can be seen). 
James does not expressly disclose wherein the attachment device is planar.
Bushwhacker discloses a similar golf accessory wherein the attachment includes a planar first side, a planar second side that is opposite the planar first side(Fig C, when the attachment is fully extended it can clearly be seen that there is a first and second planar side that make up the attachment device; a fastening portion disposed on the planar first side, the fastening portion configured to removably mate with a portion of the planar second side to removably secure the attachment device on and around the elongate support).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Bushwhacker before them, when the application was filed, to have modified the golf accessory of James to include the concept of the attachment device being planar and having a very distinct first and second side, as taught by Bushwhacker, to advantageously be able to have engagements that attach items to the attachment device lay against the surface of the attachment device so that the speaker is securely attached so that it doesn’t move on the golf cart.

    PNG
    media_image1.png
    801
    1000
    media_image1.png
    Greyscale

Fig C- Examiner annotated Fig 1 of Bushwhacker

Regarding claim 10, James includes all of the limitations including wherein the attachment device further comprises: 
a front surface; and 
a back surface including the grip portion and also including a fastening portion disposed on the planar first side, the fastening portion configured to removably mate with a portion of the planar second side to removably secure the attachment device on and around the elongate support (See the detailed description of the rejection of claim 1).
Regarding claim 11, James discloses a device for organizing a plurality of golf accessories, comprising: 
a front [Not taught: planar] surface including a first mating element (Fig 1, the surface of element 7 facing outward from the golf bag); 
a back [Not taught: planar surface], opposite the front planar surface, including (Fig 1, the inner surface of element 7 gripping the golf bag): 
a grip portion configured to wrap around an elongate support (Fig 2, grip portion is the inner side of element 7 that attaches to the elongated support and includes the affixation portion 10 that secure the support to the elongated support) of a golf travel device (Fig 1, the golf bag is a golf travel device); and 
a fastening portion including a second mating element configured to removably mate with the first mating element to removably secure the grip portion in frictional engagement with the elongate support of the golf travel device around which it is wrapped (Fig 2, hooks 10 of the grip portion and have a fastening portion with a front and back side; when hooks attach and secure the attachment device on and around the elongated support, the fastening portion  mates with the front surface as they are all connected); and 
a plurality of first engagement members arranged in longitudinal alignment (Fig 1, looking at it in the lengthwise direction, the engagement members are in the longitudinal direction) on the front [Not taught: planar] surface (Fig 1-2, the engagement members attached to the front surface of the attachment device) that are configured to removably support a variety of golf accessories that include or are supported in attachable accessories with at least one second engagement member (Fig 1, the top of the side wall of the bag behaves as a second engagement as it can attach to the first engagement 16) that can removably engage at least one of the plurality of first engagement members (Fig 2, a plurality of first engagement members 16 can be seen).
James does not expressly disclose that the attachment device is planar.
Bushwhacker discloses a similar golf accessory wherein the attachment includes a planar first side, a planar second side that is opposite the planar first side(Fig C, when the attachment is fully extended it can clearly be seen that there is a first and second planar side that make up the attachment device; a fastening portion disposed on the planar first side, the fastening portion configured to removably mate with a portion of the planar second side to removably secure the attachment device on and around the elongate support); first engagement members arranged in longitudinal alignment on the front planar surface (Fig C, first engagement member is attached to the first planar surface and holds the accessory to the front surface of the attachment device).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Bushwhacker before them, when the application was filed, to have modified the golf accessory of James to include the concept of the attachment device being planar and having a very distinct first and second side, as taught by Bushwhacker, to advantageously be able to have engagements that attach items to the attachment device lay against the surface of the attachment device so that the speaker is securely attached so that it doesn’t move on the attachment device attached to the golf cart.
Regarding claim 16, James further includes  wherein the plurality of first engagement members are approximately laterally centered on the front surface (Fig 1, the engagement members can be laterally centered on the front surface of the attachment portion).
Regarding claim 19, James discloses a device for organizing a plurality of golf accessories, comprising: 
A [Not taught: planar] attachment component including(Fig 1, securing portion 7 of the attachment component of Fig 2 is attached to an elongated support of a golf travel device)
a first mating element (Fig 1, fastening portion 7 includes two mating elements) disposed on a first side of the [Not taught: planar] attachment component (Fig 1, the surface of element 7 facing outward from the golf bag); 
a grip portion disposed on a second side of the [Not taught: planar] attachment component (Fig 1, the inner surface of element 7 is the second side and contains a grip portion that is elastic and grips the golf bag) and configured to wrap around an elongate support of a golf travel device (Fig 2, grip portion is the inner side of element 7 that attaches to the elongated support and includes the affixation portion 10 that secure the support to the elongated support), the second side being opposite the first side (Fig 1); and 
a fastening portion (Fig 2, fastening portion includes two mating elements hooks 10 of the grip portion and have a fastening portion with a front and back side; when hooks attach and secure the attachment device on and around the elongated support, the fastening portion  mates with the front surface as they are all connected) [Not taught: disposed on the second side of the planar attachment component] and including a second mating element configured to removably mate with the first mating element to removably secure the grip portion in frictional engagement with the elongate support of the golf travel device around which it is wrapped (Fig 2, fastening portion includes two mating elements hooks 10 of the grip portion and have a fastening portion with a front and back side; when hooks attach and secure the attachment device on and around the elongated support, the fastening portion  mates with the front surface as they are all connected); and 
a bag component including a closed bottom and at least one sidewall that define a receptacle (Fig 1, cover 21 can be considered a bag as it has the ability to hold items and has a closed bottom and at least one side wall).
James does not expressly disclose wherein the attachment device is planar.
Bushwhacker discloses a similar golf accessory wherein the attachment includes a first side of the planar attachment component (Fig C), a grip portion disposed on a second side of the planar attachment component (Fig C), the second side being opposite the first side (Fig C), a fastening portion disposed on the second side of the planar attachment component (Fig C, when the attachment device is in the extended position, it can be seen that a fastening portion is located on the second side).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Bushwhacker before them, when the application was filed, to have modified the golf accessory of James to include the concept of the attachment device being planar and having a very distinct first and second side, as taught by Bushwhacker, to advantageously be able to have engagements that attach items to the attachment device lay against the surface of the attachment device so that the speaker is securely attached so that it doesn’t move on the golf cart.

Claims 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over James and Bushwhacker in view of US Publication 2013/0212898 by Reynolds (Here forth “Reynolds”).
Regarding claim 2, James further discloses: wherein the second engagement member is included on a strap that is removably coupled to one or more fabric loops (Fig 1, the top portion of bag 21 forms a fabric loop at the opening behaves as an engagement member) that extend from the at least one sidewall or a top rim of the bag accessory (Fig 1, the loop is formed at the top rim that is attached to the side wall of the bag).
James does not expressly disclose a strap that can be attached to the attachment device that can removably attach to the bag. Reynolds discloses a similar golf accessory wherein the second engagement member (Fig A) is included on a strap (Fig A) that is removably coupled to one or more fabric loops (Fig A, The strap golf accessory can be attached to the golf accessory of James where, Fig 1, the top portion of bag 21 forms a fabric loop at the opening behaves as an engagement member that attached to engagement member of Reynolds) that extend from the at least one sidewall or a top rim of the bag accessory (Fig 1).

    PNG
    media_image2.png
    593
    577
    media_image2.png
    Greyscale

Fig A- Examiner Annotation of Fig 5 of Reynolds
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Reynolds before them, when the application was filed, to have modified the accessory of James to include an additional strap to which the bag accessory is attached, as taught by Reynolds, to advantageously hang items at a lower position around the golf bag.
Regarding claim 6, James further discloses first engagement members that can attach to other engagement members (Fig 1, first engagement members have the ability to grip other engagement members). 
James does not expressly disclose a strap accessory. Reynolds discloses a similar strap accessory including a third engagement member (Fig B, strap accessory is permanently attached to third engagement member and an unopenable closed loop ring of a fixed size through which additional accessories may be installed) configured to engage with one of the plurality of first engagement members, the third engagement member being irremovable from the strap accessory (Fig B, the third engagement member is attached to strap permanently).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Reynolds before them, when the application was filed, to have modified the accessory of James to include an additional strap with engagement members to which the bag accessory is attached, as taught by Reynolds, to advantageously hang additional items at a lower position around the golf bag.
Regarding claim 7, James as modified does not expressly disclose that the strap accessory is adjustable. Bushwacker discloses a similar strap accessory wherein the strap accessory is adjustable (Fig C, the strap is adjustable by pulling the strap through the loop hole) and includes: a mating area (Fig C); a first end defining a loophole (Fig C); and a second end (Fig C) configured to be inserted through the loophole (Fig C) and fold back onto the mating area to mate with the mating area and define a closed loop of adjustable size (Fig C the second end fits through the mating area and folds back defining a closed loop of adjustable size).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Bushwhacker before them, when the application was filed, to have modified the strap of the modified James to make the strap adjustable, as taught by Bushwhacker, to advantageously adjust the strap to accommodate items of different sizes.
Regarding claim 8, James as modified above includes all limitations, including wherein the strap accessory defines an unopenable closed loop of a fixed size through which additional accessories may be installed (See detailed description in the rejection of claim 6).

Claims 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over James and Bushwhacker in view of US Patent D347542 issued to Sheppard (Here forth “Sheppard”).
Regarding claim 3, James does not expressly disclose a towel with a third engagement member. Sheppard teaches: a towel that is attachable to the attachment device further comprising: a towel accessory including a third engagement member (Fig B) configured to engage with one of the plurality of first engagement members, the third engagement member being irremovable from the towel accessory (Fig B, the engagement member is permanently attached the towel. The engagement member are located at the midpoint and corners of the towel).

    PNG
    media_image3.png
    549
    454
    media_image3.png
    Greyscale

Fig B- Examiner annotation of Sheppard Fig 1
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Sheppard before them, when the application was filed, to have modified the accessory of James to include a towel with an engagement member permanently attached, as taught by Sheppard, to advantageously have a towel with an engagement portion that is attachable to a golf bag so it is  ready to attach and transport when necessary.
Regarding claim 4, James as modified includes all of the limitations, including wherein the third engagement member is included in a corner of the towel accessory (see detailed description above in the rejection of claim 3).
Regarding claim 5, James as modified includes all of the limitations, including wherein the third engagement member is included at a midpoint of an edge of the towel accessory ( see detailed description above in the rejection of claim 3).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over James and Bushwhacker in view of US Patent issued to 11051595 issued to Yim (Here forth “Yim”).
Regarding claim 9, James does not expressly disclose is coated with a rubber material. Yim discloses a similar golf accessory wherein the grip portion of the attachment device is or is coated with a rubber material that has that provides frictional resistance against metal, wood, and plastic, the rubber material (Column 5 lines 39-43).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Yim before them, when the application was filed, to have modified the accessory of James to have the grip portion have a rubber coating, as taught by Yim, to advantageously make the grip shock absorbing as to protect the item it is attaching to the golf cart.
James as modified does not expressly disclose having a grip portion having a thickness in a range between 0.2 mm and 0.5 mm, inclusive of 0.2 mm and 0.5 mm.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a grip portion having a thickness in range between 0.2 mm and 0.5mm, because Applicant has not disclosed why this provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with James’ golf accessory because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify James’ golf accessory to obtain the invention as claimed.
Regarding claim 12, James does not expressly disclose is coated with a rubber material. Yim discloses a similar golf accessory wherein the grip portion of the attachment device is or is coated with a rubber material that has that provides frictional resistance against metal, wood, and plastic, the rubber material (Column 5 lines 39-43).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Yim before them, when the application was filed, to have modified the accessory of James to have the grip portion have a rubber coating, as taught by Yim, to advantageously make the grip shock absorbing.
James as modified does not expressly disclose having a grip portion having a thickness in a range between 0.2 mm and 0.5 mm, inclusive of 0.2 mm and 0.5 mm.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a grip portion having a thickness in range between 0.2 mm and 0.5mm, because Applicant has not disclosed why this provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with James’ golf accessory because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify James’ golf accessory to obtain the invention as claimed.

Claims 13-15, 17  are rejected under 35 U.S.C. 103 as being unpatentable over James and Bushwhacker.
Regarding claim 13, James does not expressly disclose wherein the first mating element comprises a bed of loop material or a bed of hook material and the second mating element comprises another of the bed of loop material or the bed of hook material, so that the first mating element can removably mate with the second mating element.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the first engagement members comprise a bed of loop material or a bed of hook material and the second mating element comprises another of the bed of loop material or the bed of hook material , so that the first mating element can removably mate with the second mating element, because Applicant has not disclosed why this type of engagement member provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with James’ modified device (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify James’ modified device (details above) to obtain the invention as claimed.
Regarding claim 14, James as modified does not expressly disclose wherein the first mating element comprises the bed of hook material or comprises the bed of loop material with portions of hook material embedded therein so that the first mating element can mate with the second mating element and also removably engage additional beds of loop material.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the first mating element comprises the bed of hook material or comprises the bed of loop material with portions of hook material embedded therein so that the first mating element can mate with the second mating element and also removably engage additional beds of loop material, because Applicant has not disclosed why this type of engagement member provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with James’ modified device (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify James’ modified device (details above) to obtain the invention as claimed.
Regarding claim 15, James does not expressly disclose wherein the plurality of first engagement members includes male portions of standard 3/8 inch snaps and the at least one second engagement member is a female portion of the standard 3/8 inch snaps.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the first engagement members include male portions of standard 3/8 inch snaps and the at least one second engagement member is a female portion of the standard 3/8 inch snaps, because Applicant has not disclosed why the snap type of engagement member provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with James’ modified device (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify James’ modified device (details above) to obtain the invention as claimed.
Regarding claim 17, James discloses first engagement members capable of holding items such as a bag (Fig 1). 
James does not expressly disclose wherein the device has a lateral dimension of approximately 7.375 inches and the plurality of first engagement members are disposed approximately 3.75 inches from a lateral edge of the device.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a device that has a lateral dimension of approximately 7.375 inches and the plurality of first engagement members are disposed approximately 3.75 inches from a lateral edge of the device, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with James’ modified device (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify James’ modified device (details above) to obtain the invention as claimed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of US Patent 10154723 issued to Kreutzer (Here forth “Kreutzer”).
Regarding claim 20, James as modified discloses that the attachment device is planar. 
James as modified does not expressly disclose the bag is irremovable from the attachment component. Kreutzer discloses a similar golf accessory wherein the bag component is irremovably connected to the attachment component (Fig 7A, the bag is attached integrally to a portion of the attachment component making it irremovable).
It would have been obvious to a person having ordinary skill in the art having the teachings of James and Kreutzer before them, when the application was filed, to have modified the accessory of James to have the bag permanently attached to the attachment component, as taught by Kreutzer, to advantageously allow the user to have a bag available that can hold items.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9717966 issued to Queener (Fig 3, strap with unopenable loop);
US Publication 2019/0298028 by Haack (Fig 1: Velcro strap; attached around elongated member);
US Publication 10034502 issued to Elliott (Fig 1: strap accessory);
US Patent 2015/0174462 by Loudenslager (Fig 1:detachable installation strap);
US Patent D675806 issued to Caul (Fig 1: corner attachment on towel);
US Publication 2009/0302083 by Eisele (Fig 1: bag);
US Publication 2007/0267454 by Baiz (Fig 2: golf accessories);
US Patent 2820498 issued to Endee (Fig 1: strap);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733